                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:18-cv-90-FDW

KAYIE SHAUNE WRIGHT,                      )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                             ORDER
                                          )
KENNETH E. LASSITER, et al.,              )
                                          )
            Defendants.                   )
__________________________________________)

        THIS MATTER is before the Court on review of Plaintiff’s Motion for Notice of a

Reprisal (Doc. No. 25), and Motion for Permanent Restraining Order, Preventive

Relief/Injunction, and Immediate “Safety” Transfer. (Doc. No. 27), and Plaintiff’s Motion for

Default Judgment, (Doc. No. 40).

        “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter

v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citing Munaf v. Geren, 553 U.S. 674,

689-90 (2008)). A preliminary injunction is a remedy that is “granted only sparingly and in limited

circumstances.” MicroStrategy, Inc. v. Motorola, Inc., 245 F.3d 335, 339 (4th Cir. 2001)

(quotations omitted). To obtain a preliminary injunction, a movant must demonstrate: (1) that he

is likely to succeed on the merits; (2) that he is likely to suffer irreparable harm in the absence of

preliminary relief; (3) that the balance of equities tips in his favor; and (4) that an injunction is in

the public interest. DiBiase v. SPX Corp., 872 F.3d 224, 230 (4th Cir. 2017) (quoting Winter, 555

U.S. at 20).

        The typical preliminary injunction is prohibitory and generally seeks only to maintain the

status quo pending a trial on the merits. See Pashby v. Delia, 709 F.3d 307, 319 (4th Cir. 2013). By

                                                   1
contrast, a mandatory injunction “goes well beyond simply maintaining the status quo pendent lite,

is particularly disfavored, and should not be issued unless the facts and law clearly favor the

moving party.” Taylor v. Freeman, 34 F.3d 266, 270 n. 2 (4th Cir. 1994) (quoting Martinez v.

Matthews, 544 F.2d 1233, 1243 (5th Cir. 1976)). A mandatory injunction is warranted in only the

most extraordinary circumstances. Id. (citing Wetzel v. Edwards, 635 F.2d 283, 286 (4th Cir.

1980)). Further, it is well established that “absent the most extraordinary circumstances, federal

courts are not to immerse themselves in the management of state prisons or substitute their

judgment for that of the trained penological authorities charged with the administration of such

facilities.” Taylor, 34 F.3d at 268; see Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982)

(“judicial restraint is especially called for in dealing with the complex and intractable problems of

prison administration.”).

       Plaintiff alleges that, in retaliation for filing the instant lawsuit, he was deprived of a

religious meal on October 9, 2018 and was denied recreation that day. He was denied the

opportunity to speak to the Officer in Charge and, as a result, he declared a hunger strike. When

Plaintiff refused a cell search because he believed his religious personal property would be taken,

Officer Robert Marsh stated “I will get you back….” (Doc. No. 25 at 2). He claims that Officer

Davis punched the back of his head and called him a “snitch” for filing the lawsuit. (Doc. No. 27

at 2). He further alleges that medical did not conduct adequate restrictive housing checks between

October 9 and 16, and that his requests to declare a medical emergency and to speak to the officer

in charge have been denied even though he has been on a hunger strike for more than 24 hours and

was assaulted. He was given two statement forms on October 11, 2018. Plaintiff asks to be

transferred to another facility and for whatever relief is just and appropriate.

       The Court ordered Defendants to respond to Plaintiff’s Motions seeking preliminary

                                                  2
injunction/temporary restraining order, (Doc. No. 34).

        Defendants filed a Response arguing that Plaintiff’s Motions are an attempt to bring new

claims into this lawsuit which should not be allowed because those claims had not been exhausted

at the time the initial Complaint was filed, and they have not been screened for frivolity. (Doc. No.

36). Further, Plaintiff cannot demonstrate that he is entitled to a preliminary injunction or

temporary restraining order because he cannot show he is likely to succeed on the merits of these

new claims, he cannot show he is likely to suffer irreparable harm, the relief he requests is not in

the public interest because it would require the Court to become involved in prison administration,

and the balance of hardships does not tip in his favor. Defendants assert, and have filed supporting

evidence, that Plaintiff is not being denied religious diet meals, as he has been on a religious vegan

diet since March 6, 2018, that he declared a hunger strike but then accepted a meal before the 72-

hour period for an official hunger strike had elapsed, and that he was not punched and suffers no

visible injuries from the alleged punch by Officer Davis.

        Plaintiff filed an unverified Reply alleging that Defendants’ affidavits in response to his

Motion for preliminary injunctive relief are false, that they are concealing their perjury, and that

his allegations are true. (Doc. No. 39)

        Plaintiff has failed to demonstrate that he is likely to succeed on the merits, that he is likely

to suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in

his favor, or that an injunction is in the public interest. Therefore, Plaintiff’s motion for preliminary

injunctive relief will be denied.

        In his Motion for Default Judgment, (Doc. No. 40), Plaintiff argues that Defendants failed

to respond to the Court’s Order to Show Cause, (Doc. No. 34), and that he should be granted the

preliminary injunctive relief that he seeks. Plaintiff’s Motion will be denied because it is factually

                                                   3
incorrect insofar as Defendants filed a timely Response on December 4, 2018. See (Doc. No. 36).

       IT IS, THEREFORE, ORDERED that:

       1.     Plaintiff’s Motion for Notice of a Reprisal (Doc. No. 25), is DENIED.

       2.     Plaintiff’s Motion for Permanent Restraining Order, Preventive Relief/Injunction,

              and Immediate “Safety” Transfer. (Doc. No. 27), is DENIED.

       3.     Plaintiff’s Motion for Default Judgment, (Doc. No. 40), is DENIED.


                                           Signed: February 12, 2019




                                              4
